Title: From Thomas Jefferson to United States Senate, 18 March 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the 
                        United States  
                     
                     Mar. 18. 1808.
                  
                  I nominate George Hodges of Massachusets to be Surveyor for the port of Salem.
                  Robert Wickliff of Kentucky to be Attorney for the United States in the district of Kentucky.
                  Hugh Lawson White of Tennissee to be Attorney for the United States in the district of East Tennissee.
                  Return Jonathan Meigs, now agent for the US. with the Cherokees to be Commissioner to attend a negotiation & treaty proposed between the state of Tennissee and the Cherokees for the purchase on the part of that state of a certain tract of country authorised by an act of Congress.
                  
                     Th: Jefferson 
                     
                     
                  
               